A deputy sheriff is charged with parking a vehicle between seven A.M. and six P.M. in front of the court house in the city of Syracuse within the congested district for a longer period than forty-five minutes in violation of a traffic ordinance of the city. His defense is that he used the car on official business and that no other parking facilities were afforded for the vehicle. Unless some divinity doth hedge a deputy sheriff, this can be no defense. The county can provide parking space to keep the cars of the deputy sheriffs off the street. Until then deputy sheriffs are like common folks in this respect. Defendant was a civil deputy, not on police duty. No emergency excused him. He parked his car on the street for his personal convenience and was subject, like others, to the terms of the ordinance.
The judgment of the County Court should be reversed and that of the Court of Special Sessions affirmed.
CRANE, LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur.
Judgment accordingly. *Page 312